 Case: 1:16-cv-08637 Document #: 4402 Filed: 03/02/21 Page 1 of 3 PageID #:293498




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                     Civil Action No. 1:16-cv-08637
 LITIGATION
                                                     Judge Thomas M. Durkin
 This Document Relates to:                           Magistrate Judge Jeffrey T. Gilbert

 Captain D’s LLC. v. Tyson Foods, Inc. et al.,       Jury Trial Demanded
 Case No. 1:20-cv-06292


                                  AMENDED COMPLAINT
        1.     Plaintiff Captain D’s LLC (“Captain D’s”) hereby amends its Complaint (ECF 1)

in Case No. 1:20-cv-06292, and its claims and allegations in the Direct Action Plaintiffs’

Amended Consolidated Complaint and Demand for Jury Trial, filed in In re Broiler Antitrust

Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated Complaint”), to

name the following Defendants: Fieldale Farms Corporation (“Fieldale”); Utrecht-America

Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial

Corporation, and Utrecht-America Finance Co. (collectively “Rabobank”); and Keystone Foods

LLC and its wholly owned subsidiaries and affiliated entities Keystone Foods Corporation,

Equity Group Eufaula Division, LLC, Equity Group Kentucky Division LLC, and Equity Group

Georgia Division LLC (collectively “Keystone”).

        2.     Captain D’s incorporates by reference the factual allegations and reservations of

rights contained in the DAP Amended Consolidated Complaint, amending its row in Section II’s

Chart of Direct-Action Plaintiff Cases as follows:




                                                1
 Case: 1:16-cv-08637 Document #: 4402 Filed: 03/02/21 Page 2 of 3 PageID #:293499




                    Operative
                   Complaint
                                        Named                  Named-Co-
                    (Reference
 Plaintiff Name                     Defendants (Not            Conspirators       Causes of Action
                   is to Sealed
                                      Previously                 (if any)
                    Version, if
                                      Dismissed)
                   applicable)
 Captain D’s,     ECF 3912-1      Agri Stats; Amick;         Allen Harim;     Count I (Sherman Act Claim for all
 LLC                              Case; Claxton;             Marshall         Anticompetitive Conduct)
                                  Fieldale; Foster           Durbin;
                                  Farms; George’s;           Defendant
                                  Harrison; House of         Family Co-
                                  Raeford; Koch; Mar-        Conspirators
                                  Jac; Mountaire; O.K.
                                  Foods; Peco; Perdue;
                                  Pilgrim’s Pride;
                                  Sanderson;
                                  Simmons; Tyson;
                                  Wayne; Rabobank;
                                  Keystone




                                         PRAYER FOR RELIEF

WHEREFORE, Captain D’s respectfully requests that the Court:

          A.      Enter joint and several judgments against Defendants in favor of Captain D’s;

          B.      Award Captain D’s damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Captain D’s against Defendants in an amount to be trebled as provided by law;

          C.      Award Captain D’s post-judgment interest as provided by law, with such interest

to be awarded at the highest legal rate;

          D.      Award Captain D’s attorneys’ fees, litigation expenses, and costs, as provided by

law; and

          E.      Grant Captain D’s such other and further relief that the Court may deem just and

proper.

                                             JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Captain D’s demands a trial by jury on


                                                         2
 Case: 1:16-cv-08637 Document #: 4402 Filed: 03/02/21 Page 3 of 3 PageID #:293500




all issues so triable.

Dated: March 2, 2021                        Respectfully submitted,

                                            CAPTAIN D’S, LLC

                                            By: /s/    Lori P. Lustrin
                                            Robert W. Turken (pro hac vice)
                                            Lori P. Lustrin (pro hac vice)
                                            Scott N. Wagner (pro hac vice)
                                            BILZIN SUMBERG BAENA PRICE &
                                            AXELROD LLP
                                            1450 Brickell Ave., Suite 2300
                                            Miami, Florida 33131-3456
                                            Telephone: 305-374-7580
                                            Facsimile: 305-374-7593
                                            rturken@bilzin.com
                                            llustrin@bilzin.com
                                            swagner@bilzin.com

                                            Andrew P. Bleiman
                                            MARKS & KLEIN, LLP
                                            1363 Shermer Road, Suite 318
                                            Northbrook, Illinois 60062
                                            Telephone: 312-206-5162
                                            Facsimile: 312-420-5568
                                            andrew@marksklein.com




                                        3
